


110 HR 3883 IH: To amend the Federal Water Pollution Control Act to

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3883
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  direct the Administrator of the Environmental Protection Agency to give
		  priority consideration to Port Royal Sound, South Carolina, in selecting
		  estuaries of national significance and convening management conferences under
		  the national estuary program.
	
	
		1.Consideration of Port Royal
			 Sound, South Carolina, under national estuary programSection 320(a)(2)(B) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(a)(2)(B)) is amended by striking
			 and Peconic Bay, New York and inserting Peconic Bay, New
			 York; and Port Royal Sound, South Carolina.
		
